Citation Nr: 0822291	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-41 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder on a direct basis.

3.  Entitlement to service connection for a bilateral ankle 
disorder as secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In a July 2006 decision, the Board remanded the 
issues of (1) Entitlement to service connection for a 
bilateral foot disorder; (2) Entitlement to service 
connection for a bilateral knee disorder, secondary to a 
bilateral foot disorder; and (3) Entitlement to service 
connection for a bilateral ankle and leg disorder, secondary 
to a bilateral foot disorder.  Thereafter, in a January 2008 
rating decision, service connection was granted for bilateral 
hammertoes, calluses, and osteoarthritis of the great totes 
as well as right and left knee osteoarthritis.  The issues 
remaining in appellate status are service connection for 
bilateral leg and ankle disorders.  

The issue of bilateral ankle disorder as secondary to a 
bilateral foot disorder addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral leg disorder which 
is attributable to service or etiologically related to a 
service-connected disability.  

2.  Bilateral ankle arthritis was not manifest during service 
or the initial post-service year; a bilateral ankle disorder 
is not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral leg disorder was not incurred or aggravated 
in active service and is not proximately due to, the result 
of, or aggravated by a service-connected  3.303, 3.304, 
3.310(a) (2007).

2.  A bilateral ankle disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2003 was sent to the claimant.  
Thereafter, additional VCAA letters were sent in July 2006 
and in June 2007.  Cumulatively, the VCAA letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
were requested, but are unavailable.  Inservice sick reports, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is competent to state that he has 
pain or tightness in his calves or ankles, but he is not 
competent to provide a complex medical opinion regarding the 
diagnoses or etiology of the claimed disabilities.  See Barr.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  


Service Connection

The veteran's service treatment records unavailable.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It 
is noted, however, that the case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

The veteran's service treatment records are unavailable for 
review.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As noted, the veteran's service treatment records are 
unavailable.  Sick reports have been obtained which show that 
the veteran went on sick call several times and was always 
returned to duty.  The nature of the treatment rendered was 
not indicated.  

Post-service, a claim for VA compensation benefits was 
received in 2003.  In conjunction with the claim, VA and 
private medical records were received.  The veteran was also 
afforded VA examinations.  

In medical reports dated from October 2002 to February 2003, 
a private physician, R.A.W., indicated that the veteran had 
feet and knee disabilities.  No ankle or leg disability was 
diagnosed.  However, a December 2002 report noted that the 
veteran had ankle pain which the physician thought was 
probably originating from the veteran's lumbosacral spine 
disabilities.  

In September 2003, the veteran was afforded a VA feet 
examination.  The diagnoses referred to the feet and toes, 
but not the ankles.  The veteran was also afforded a VA 
joints examination.  The veteran complained of knee 
impairment and his knees were examined.  No other leg 
complaints were made and no other leg disability was 
diagnosed.  With regard to the ankle, an examination was 
performed.  Limitation of motion of the ankles was 
demonstrated.  

In an October 2003 letter, R.T, DPM, reported the veteran's 
current feet problems.  No ankle or leg disability was 
mentioned.  The veteran was also treated by Millburn 
Podiatry, but not for ankle or leg disabilities.  Likewise, 
VA treatment records did not reflect any treatment or 
diagnosis of ankle or leg disabilities.  

In August 2004, a letter was received from S.T., a service 
buddy of the veteran.  He stated that the veteran had trouble 
with his feet and performing work due to his feet.  He did 
not mention the veteran's legs or ankles.  

In March 2007, the veteran was afforded a joints VA 
examination.  The claims file was reviewed.  At that time, 
the veteran reported that the onset of his knee pain was 
during service, although he did not recall any injury or 
treatment.  He indicated that neither his legs or ankles were 
a problem for him.  The diagnosis was osteoarthritis of the 
knees; no disability of the legs or ankles was identified or 
diagnosed.  The veteran was also afforded a VA feet 
examination.  The claims file was reviewed.  The veteran 
reported that he had feet problems which originated in 
service consisting of hammertoes, corns, and calluses.  X-
rays revealed arthritic changes in the feet and toes.  
Physical examination revealed that the veteran had hammertoes 
and calluses.  The examiner indicated that these diagnoses 
were service-related.  

In July 2007, VA medical opinions were obtained.  The claims 
file was reviewed.  One examiner opined that the veteran's 
knee osteoarthritis was etiologically related to his 
osteoarthritis of the great toes; the other examiner opined 
that the knee osteoarthritis was age-related.  

In November 2007, the veteran was afforded another VA joints 
examination.  The examiner was requested to assess if the 
veteran had disabilities of the legs and ankles and, if so, 
the etiology thereof.  The veteran reported that he had had 
left calf tightness beginning before 2005 surgery and it had 
worsened since then.  His leg would also "fall asleep."  
The tightness and tingling had gotten bad around the time he 
had shingles.  He reported that he had arthritis of the 
spine.  He also indicated that he had ankle tightness.  His 
right leg, calf, and ankle, had no symptoms.  Physical 
examination was performed and was within normal limits.  X-
rays of the ankle were taken which showed osteoarthritis.  
The examiner noted that there was no inservice treatment of 
the ankles or legs shown to include in sick reports (as noted 
the sick reports did not identify treatment given).  The 
examiner indicated that when he performed the prior March 
2007 examination which focused on the knees, the veteran had 
reported no leg or ankle problems.  In fact, throughout his 
record, the examiner did not see any report following service 
regarding the ankles or legs.  The impression was bilateral 
ankle osteoarthritis.  There was no obvious objective calf 
pathology.  The veteran had what sounded like left leg 
radiculopathy with an onset of being from the last 6 years or 
so.  

In a January 2008 rating decision, service connection was 
granted for right and left foot hammertoes, corns, calluses, 
and osteoarthritis of the great toes, as well as for 
bilateral osteoarthritis of the knees.  

Bilateral Leg Disorder

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code.  Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez, supra.  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

There is no contemporaneous evidence of an inservice disease 
or injury to the right or left leg and there is no competent 
evidence establishing that any right or left leg disability 
was first manifest during service.  The veteran is competent 
to report what comes to him through his senses and what he 
has observed.  He describes having calf pain and tightness; 
however, there is no diagnosed underlying leg pathology.  The 
VA examiner indicated that the veteran does not have a 
diagnosed leg disorder.  The Board attaches significant 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  The examiner indicated that the veteran 
appeared to have left leg radiculopathy.  However, the onset 
was approximately 6 years ago and the examiner did not relate 
this radiculopathy to service.  

In sum, the veteran does not have a right or left leg 
disorder which is medically attributed to service.  Thus, 
service connection on a direct basis is not warranted.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  However, 
as noted, the veteran does not have a diagnosed leg disorder.  
Even considering the manifestation of left leg radiculopathy, 
it was not medically attributed to any service-connected 
disability and service connection for the spine arthritis 
which the veteran described (and is diagnosed in his medical 
records) is not service-connected.  Thus, service connection 
on a secondary basis is not warranted either.  


Bilateral Ankle Disorder on a Direct Basis

The veteran has osteoarthritis of the ankles.  However, the 
record does not establish that arthritis was manifest during 
service or within the first post-service year.  Rather, the 
record shows that the veteran has arthritis of the ankles 
over 50 years after he separated from service.  There is no 
competent evidence showing an etiological nexus between 
current diagnosis and service.  As noted, the veteran is not 
competent to provide that opinion.  The VA examiner in 
November 2007 did not provide such an etiological nexus.  

Accordingly, service connection is not warranted on a direct 
basis.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for a bilateral leg disorder, to include 
as secondary to a bilateral foot disorder is denied.

Service connection for a bilateral ankle disorder on a direct 
basis is denied.  


REMAND

The issue of service connection for a bilateral ankle 
disorder on a secondary basis requires further evidentiary 
development.  As noted above, service connection has recently 
been established for right and left foot hammertoes, corns, 
calluses, and osteoarthritis of the great toes, as well as 
for bilateral osteoarthritis of the knees.  The veteran's 
claim of service connection for a bilateral ankle disorder 
was denied on a direct basis and as secondary to claimed foot 
disorder, which was not service-connected at the time of the 
denial.  Since service connection has recently been 
established for multiple foot disabilities, the Board finds 
that this matter needs to be readdressed.  In addition, the 
veteran should be afforded an examination to determine if 
currently diagnosed osteoarthritis of the ankles is 
etiologically related to right and left foot hammertoes, 
corns, calluses, and osteoarthritis of the great toes.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that osteoarthritis of the 
ankles is proximately due to, or the 
result of, the service-connected right 
and left foot hammertoes, corns, 
calluses, and osteoarthritis of the great 
toes.  

The examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
osteoarthritis of the ankles is 
permanently aggravated by the veteran's 
service-connected right and left foot 
hammertoes, corns, calluses, and 
osteoarthritis of the great toes, i.e, 
that there has been a permanent increase 
in disability which is not due to the 
natural progress of the disease.  Please 
note that aggravation means a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


